PATTERSON, Judge.
The appellant, Lisa Renee Bearden was convicted of trafficking cannabis and was sentenced to three years’ imprisonment and two years’ probation.
With the exception of one issue, the issues submitted for our review do not warrant a detailed discussion. The appellant’s first issue is whether the trial court erred in not allowing defense counsel to question the informant concerning whether she had used drugs, whether she had ever been arrested and charged with a drug violation, and whether she had kept records of the money that she had received. The appellant claims that these questions would have shown that the witness was biased and that denial of the opportunity to ask these questions violated Article I, § 6, of the Alabama Constitution and the Sixth Amendment of the United *1298States Constitution. “The determination of relevancy is well within the discretion of the trial court, and such a determination will not be reversed, absent a clear showing of abuse of discretion.” See Newsome v. State, 570 So.2d 703, 715 (AIa.Cr.App.1989). The trial court acted within its discretion in not allowing the questioning. The appellant’s second issue is whether the trial court committed reversible error by not allowing the informant’s manuscript to be introduced into evidence. The trial court correctly exercised its broad discretion in determining that this manuscript, which was obviously fiction, was irrelevant. See id. The appellant claims in her third contention that she was entrapped into committing the crime. The evidence was sufficient to show that the appellant had contemplated the crime and was not induced into committing the crime.
The one issue that warrants disposal in a formal opinion is the attorney general’s motion that the appellant should have been fined in accordance with § 13A-12-231(l)(a), Code of Alabama 1975.
Accordingly, the judgment of the circuit court is remanded with directions for the court to resentence the appellant in accordance with § 13A-12-231(l)(a). The trial court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 45 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
McMILLAN and MONTIEL, JJ., concur.
BOWEN, P.J., dissents with opinion.
TAYLOR, J., joins in dissent.